Case: 10-61008   Document: 00511823710   Page: 1   Date Filed: 04/17/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 17, 2012
                                 No. 10-61008
                              Conference Calendar                Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

SAMUEL PAUL PETTIS,

                                          Defendant-Appellant


Cons. w/ No. 10-61009


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee
v.

LARRY SHOUMAKER,

                                          Defendant-Appellant


                 Appeals from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 2:09-CR-156-1
                            USDC No. 1:10-CR-7-1
   Case: 10-61008       Document: 00511823710         Page: 2     Date Filed: 04/17/2012

                                      No. 10-61008
                                    c/w No. 10-61009

Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
       In these consolidated appeals, Samuel Paul Pettis and Larry Shoumaker
appeal the sentences imposed following their convictions for possession with
intent to distribute cocaine base. They argue that the district court erred in
failing to retroactively apply the Fair Sentencing Act of 2010, thereby adversely
affecting the mandatory minimum sentences to which they were exposed.
       This argument is foreclosed by United States v. Tickles, 661 F.3d 212, 215
(5th Cir. 2011), petitions for cert. filed (Dec. 15, 2011) (No. 11-8023) and (Dec. 27,
2011) (No. 11-8268), which held “that the penalties prescribed by the FSA do not
apply to federal criminal sentencing for illegal conduct that preceded the FSA’s
enactment.” Although the Supreme Court has recently granted certiorari in two
Seventh Circuit cases that held that the FSA does not apply retroactively, our
precedent is nevertheless binding. See United States v. Lopez-Velasquez, 526
F.3d 804, 808 n.1 (5th Cir. 2008).
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2